Order filed September 22, 2020




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-20-00071-CV
                                     __________

                   LANCE WALTER KING, Appellant
                                         V.
                       BRIA ALEXIS KING, Appellee


                    On Appeal from the 318th District Court
                           Midland County, Texas
                       Trial Court Cause No. FM66022


                                     ORDER
      Upon granting the motion for rehearing filed by Appellant, Lance Walter
King, this court informed Appellant that it was his responsibility (1) to request the
preparation of and either pay for or make arrangements to pay for the reporter’s
record and (2) to pay for or make arrangements to pay for the clerk’s record. See
TEX. R. APP. P. 35.3(a)(2), (b). We directed that Appellant do so on or before
September 21, 2020.
        The district clerk has notified this court that Appellant has made the required
payment and filed a written designation for the clerk’s record. However, the court
reporter has notified this court that Appellant has not submitted a request for the
preparation of the reporter’s record and that Appellant has not paid for or made
arrangements to pay for the reporter’s record. Thus, Appellant has not complied
with this court’s August 20 order with respect to his responsibilities regarding the
reporter’s record. See TEX. R. APP. P. 35.3(b)(2), (3). If Appellant fails to request
and either pay for or make arrangements to pay for the reporter’s record on or before
October 5, 2020, this appeal will be submitted on the clerk’s record alone—without
a reporter’s record. See TEX. R. APP. P. 37.3(c).


                                                                   PER CURIAM


September 22, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2